*763Defendant waived indictment and agreed to be prosecuted by a superior court information charging him with unlawful imprisonment in the first degree. He pleaded guilty to that charge and waived his right to appeal. In accordance with the plea agreement, he was sentenced as a second felony offender to IV2 to 3 years in prison. He now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, counsel’s brief and defendant’s pro se submission, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Spain, J.E, Rose, Stein, McCarthy and Garry, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.